On Petition for Rehearing.
[123 Pao. 901.]
Opinion by
Mr. Chief Justice Eakin.
3. On petition for rehearing it is contended that the opinion avoids any reference to the term “as fixed by the Thompson survey,” contained in the deed from Couch to King, establishing the west line of the tract conveyed, which it is contended does not identify the line intended. So far as appears, the term quoted adds nothing to the description, it being complete without it, namely “Beginning at the southwest corner of the Couch donation claim, thence in a northwesterly direction along the line between the Couch and King claims as fixed by the Thompson survey,” etc. The patent describes the claim by metes and bounds, giving the course and distance, the survey of the claim, and that survey may have been made by a United States deputy surveyor by the name of Thompson, and the designation of the southwest corner of the Couch claim in the deed from Couch to King indi*25cates the southwest corner as determined by that survey, and the northwest line between the Couch and King claims indicates that the line is common to both claims, and evidently is the line intended. After the execution of the deed from Couch to King, the east line of the tract conveyed constituted the line between Couch and King, or, if not, then the abstract is incomplete.
There are nine instruments mentioned in the abstract which refer to the Couch and King “compromise line” as part of the description therein, which, taken in connection with the deed from Couch to King and the Couch map, which shows the relative location of the various tracts described, makes plain that the compromise line is the east line of the tract conveyed by Couch to King. This does not constitute the abstract evidence of the title, but if, when questioned, these instruments are produced, and they disclose what the abstract presents, it will constitute a marketable title.
Defendant attempts to demonstrate by scaling the Couch map that it does not exactly fit the description in the patent, showing slight variations in every line and angle, but the case he cites — Twogood v. Hoyt, 42 Mich. 612 (4 N. W. 446) — shows the unreliability of that method of testing the plat. The court says: “Parties would hold their lands in cities and villages by a very uncertain tenure if the proper location thereof was dependent upon such evidence.” A plat cannot in the very nature of things be accurate, but defendant’s scale of the Couch map does make it approximately conform to the description in the patent. This statement applies equally to the description of the Douglas and Elkins tracts, where it is claimed the scale is less than the dimensions of the lot conveyed. Also in the Elkins deed the description is “more or less to the compromise line dividing the King and Couch donation land claim.” The *26Douglas deed is also limited by that line so that neither can encroach upon lot 17, in block 277.
It is suggested that the statement in the opinion, that it is only necessary for the abstract to furnish a synopsis of the data, which, when verified, will establish the title, conflicts with the case of Kane v. Rippey, 22 Or. 296 (23 Pac. 180) ; Kane v. Rippey 22 Or. 299 (29 Pac. 1005) ; Kane v. Rippey, 24 Or. 339 (33 Pac. 936) and Lockhart v. Ferrey, 59 Or. 179 (115 Pac 431). But in the former case the criticism of the abstract was that it showed a defective title, defective deeds, and an uncanceled mortgage, and in the latter case there was missing a deed in the chain of title; therefore they are not parallel cases.
The petition is denied.
Affirmed: Rehearing Denied.